Exhibit 10.44

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

 

JOINT VENTURE CONTRACT

For

Zhejiang Sunmy Medicine Biotechnology Corporation Limited

 

 

June 29, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Chapter I

   General Provisions      1   

Chapter II

   Parties of the Joint Venture      1   

Chapter III

   Establishment of the Joint Venture Company      2   

Chapter IV

   Purpose, Scope and Scale of Production and Business      2   

Chapter V

  

Total Amount of Investment, the Registered Capital and Manner of Capital
Contributions

     3   

Chapter VI

   Responsibilities of Each Party      5   

Chapter VII

   License of Technology      5   

Chapter VIII

   Product Manufacture and Sale      6   

Chapter IX

   Organization      6   

Chapter X

   Business Management Office      7   

Chapter XI

   Purchase of Equipment      8   

Chapter XII

   Management of Labor      8   

Chapter XIII

   Taxes, Finance, Audit and Foreign      8   

Chapter XIV

   Distribution of Profit      9   

Chapter XV

   Duration of the Joint Venture      9   

Chapter XVI

   Disposal of Assets after the Expiration of the Duration; Non-Compete      9
  

Chapter XVII

   Insurance      9   

Chapter XVIII

   Amendment, Alteration and Termination of the Contract      9   

Chapter XIX

   Liability for Breach of Contract      10   

Chapter XX

   Force Majeure      10   

Chapter XXI

   Applicable Laws      10   

Chapter XXII

   Settlement of Disputes      10   

Chapter XXIII

   Languages      12   

Chapter XXIV

   Effectiveness of the Contract and Miscellaneous      12   

 

-i-



--------------------------------------------------------------------------------

Chapter I    General Provisions

In accordance with the Law of the People’s Republic of China on Chinese-Foreign
Equity Joint Venture (the “Joint Venture Law”) and other relevant Chinese laws
and regulations, Zhejiang Medicine Co., Ltd., Beijing Make-Friend Medicine
Technology Co., Ltd. and MediciNova, Inc., based on the principles of equality
and mutual benefit and through friendly consultations, agree to jointly invest
to set up a joint venture enterprise in the form of an equity joint venture in
Hangzhou, Zhejiang Province, the People’s Republic of China (the “PRC” or
“China”) and hereby enter into this joint venture contract (the “Contract”) as
of June 29, 2011.

Chapter II    Parties of the Joint Venture

ARTICLE 1. The parties to this Contract are as follows:

Zhejiang Medicine Co., Ltd. (hereinafter referred to as “Party A”), a company
organized and existing under the laws of the PRC, registered with the
Administrative Bureau for Industry and Commerce of Zhejiang Province in China,
with its legal address at No. 268, Dengyun Rd., Gongshu District, Hangzhou,
Zhejiang Province, China. Postal code: 310011.

Legal representative:

Name: […***…]

Position: […***…]

Nationality: […***…]

Beijing Make-Friend Medicine Technology Co., Ltd. (hereinafter referred to as
“Party B”), a company organized and existing under the laws of the PRC,
registered with the Administrative Bureau for Industry and Commerce of Beijing
in China, with a legal address at Suite 507, Ju’an Building, No. 8 Chedaogou,
Haidian District, Beijing, China. Postal code: 100089.

Legal representative:

Name: […***…]

Position: […***…]

Nationality: […***…]

MediciNova, Inc. (hereinafter referred to as “Party C”), a corporation
registered under the laws of the State of Delaware, United States of America
(USA), with the registered address at 1209 Orange Street, Wilmington, County of
New Castle, Delaware, USA. Postal code: 19801.

Legal representative:

Name: […***…]

Position: […***…]

Nationality: […***…]

 

***Confidential Treatment Requested

 



--------------------------------------------------------------------------------

Each of the parties listed above is referred to individually as a “Party” and
collectively as the “Parties.”

Chapter III    Establishment of the Joint Venture Company

ARTICLE 2. In accordance with the Joint Venture Law and other relevant Chinese
laws and regulations, the Parties hereto agree to set up an equity joint venture
limited liability company in the PRC to research, develop, manufacture, market,
distribute and sell pharmaceutical and biotechnological products in the PRC.

ARTICLE 3. The name of the joint venture company (hereinafter referred to as the
“JV”) shall be Zhejiang Sunmy Medicine Biotechnology Corporation Limited.

The JV’s legal address shall be at 9 Fuchunjiang Road, Jianggan. District,
Hangzhou, Zhejiang Province. Postal code: 310020.

ARTICLE 4. In the event the JV is required to enter into a lease agreement or
other such agreement for the facility set forth in ARTICLE 3, such agreement
shall indemnify and hold Party C harmless from all claims, obligations and
liabilities as set forth in that agreement.

ARTICLE 5. All activities of the JV shall abide by the laws, decrees and
pertinent rules and regulations of the People’s Republic of China.

ARTICLE 6. The JV shall be a […***…]. Liabilities of each Party shall be limited
by […***…]. The profits, risks and losses of the JV shall be […***…].

Chapter IV    Purpose, Scope and Scale of Production and Business

ARTICLE 7. The purpose of the Parties to set up the JV is to enhance economic
cooperation and technical exchanges, to research and develop first-class new
biomedical technology and pharmaceutical products by adopting advanced and
appropriate technology and scientific management methods, so as to increase
economic efficiency and ensure satisfactory economic benefits for each Party.

ARTICLE 8. The business scope of the JV shall be:

 

  8.1 to in-license drug candidates from Party C, and conduct and manage the
development work of such drug candidates to obtain regulatory approval in China
from the State Food and Drug Administration of China (hereinafter referred to as
the “SFDA”) and/or any other applicable Chinese regulatory agencies;

 

  8.2 to construct, equip, own, manage, and operate a R&D facility in China,
which complies with all regulations and guidelines applicable to such facility
to conduct the development work set forth in ARTICLE 8.1;

 

  8.3 to manage and operate a manufacturing facility in the PRC that complies
with all regulations and guidelines applicable to such a manufacturing facility
and that has the capacity to manufacture the pharmaceuticals that the JV
in-licensed from Party C and developed for the Chinese market (the “JV
Products”);

 

  8.4 to manufacture, market, distribute and sell the JV Products in the PRC
territory.

ARTICLE 9. All business activities of the JV with respect to MN-221, which is a
code number of a drug candidate in-licensed from Party C pursuant to a license
agreement to be entered into between Party C and the JV, shall be conducted
within the territory of PRC only. The JV may conduct business activities outside
the

 

***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

territory of PRC for other drug candidates in-licensed to the JV as per ARTICLE
10 depending upon the scope of the applicable license for such other drug
candidates.

ARTICLE 10. The core business of the JV shall be based on MN-221. Upon written
agreement of all the Parties hereto, the JV may bring other drug candidates into
its business in the future, as well as to develop new and related pharmaceutical
products. Notwithstanding, […***…]. […***…] shall be controlled by Chapter XIV
(Distribution of Profit).

ARTICLE 11. The primary operations of the JV is to manage the development work
on MN-221 for […***…], to acquire regulatory approval in the PRC, and upon such
regulatory approval, to manage the manufacture, market, distribution and sale of
MN-221 in the PRC. Specifically, the JV will be responsible for and conduct the
following activities:

 

  11.1 In […***…], the JV shall start the SFDA registration procedure on MN-221
initially for […***…]. Upon unanimous agreement of all Parties, the JV may
pursue SFDA registration […***…].

 

  11.2 The JV shall be responsible for conducting all clinical trials of MN-221
necessary to gain regulatory approval in China, including […***…]. With Party
C’s prior written consent, the JV may […***…].

 

  11.3 The JV shall endeavor to acquire the Pharmaceutical Product License for
MN-221 for […***…] from the SFDA in […***…]. The JV shall not look to, or
otherwise acquire from, Kissei Pharmaceutical Co., Ltd. (“Kissei”) any supply of
MN-221 or any of its synthetic intermediates.

 

  11.4 After obtaining the Pharmaceutical Product License, the JV shall manage
the manufacture and production of MN-221 for […***…], and carry on the
activities of marketing and sales in the PRC.

ARTICLE 12. The production scale of the JV is anticipated to be as follows: The
JV shall manage to […***…] utilizing the drug candidates in-licensed from Party
C and approved by the SFDA, and then to manufacture, market, distribute and sale
of the new drugs in China via […***…].

ARTICLE 13. With the approval of the Board of Directors of the JV, the
anticipated production scale provided for in ARTICLE 12 may be increased or
decreased to reflect changes in the production capacity and operations of the JV
and the market conditions.

Chapter V    Total Amount of Investment, the Registered Capital and Manner of
Capital Contributions

ARTICLE 14. The total amount of investment is RMB […***…] Yuan. The initial
amount of registered capital of investment is RMB 14,290,000 Yuan. However, the
Parties may invest additional capital in the JV with the maximum amount of
registered capital invested in the JV up to RMB […***…] Yuan.

ARTICLE 15. Investment contributed by the Parties shall be RMB […***…] Yuan,
which will be the registered capital of the JV.

 

Of which:  

[…***…] shall pay […***…] Yuan, accounting for […***…]%;

[…***…] shall pay […***…] Yuan, accounting for […***…]%;

Party C shall pay USD 650,000 (equivalent to 4,287,000 Yuan), accounting for
30%. Upon Party C’s payment of its capital contribution, no additional capital
injection by Party A or Party B shall dilute Party C’s ownership percentage in
the JV to be less than 30% of the JV’s registered capital.

 

***Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

ARTICLE 16. Each Party shall contribute the following as its investment:

[…***…]: cash […***…] Yuan.

[…***…]: cash […***…] Yuan.

Party C: cash USD 650,000 (equivalent to 4,287,000 Yuan).

ARTICLE 17. The registered capital of the JV shall be paid in full by each Party
with respect to its respective proportion. Such contribution shall be made no
later than three months after the Establishment Date into a bank account
designated by the JV in the name of the JV.

ARTICLE 18. If the JV reasonably requires additional capital in excess of its
registered capital, Party A and Party B shall have obligations to arrange for
meeting the financial needs of the JV through […***…]. Party C shall have no
obligation to provide financing support, and any financing activity arranged by
or undertaken by Party A or Party B shall not impact or change the ownership
percentages of the Parties in the JV. In the event additional capital is
provided to the JV, Party C shall be given […***…] to maintain Party C’s
ownership percentage to be at least 30% of the JV’s registered capital. Party C
shall be […***…].

ARTICLE 19. In case any Party to the JV (the “Transferring Party”) wishes to
assign or transfer to a third party all or part of its investment interest in
the JV (the “Transferred Interest”), […***…] and approval must be obtained from
[…***…]. The […***…] to purchase the Transferred Interest, as follows:

 

  19.1 The Transferring Party shall offer to sell the Transferred Interest to
the […***…].

 

  19.2 The Continuing Parties shall have the right to […***…], and each such
Party shall have a period of […***…], and, if it does elect to purchase, such
Party shall have a further period of […***…] to determine whether to purchase
[…***…].

 

  19.3 Any portion of the Transferred Interest not so acquired by […***…] may be
transferred to the third party on the same terms as offered to […***…] described
in the preceding paragraph, subject to the approval of the Continuing Parties
and the examination and approval authority as referred to above.

Notwithstanding the foregoing, each of Party A and Party C shall be entitled to
transfer its interests in the JV to its wholly owned subsidiary corporation.

After the transfer effected pursuant to this ARTICLE 19, the transferee shall
assume all the responsibilities and liabilities of the original Party.

ARTICLE 20. If the Parties all agree for the JV to pursue additional indications
of MN-221, including but not limited to […***…] […***…], any additional
investment relating to any new indication application shall be contributed by
each Party in accordance with […***…]. The Board of Directors will send written
notice of such increase to the Parties. If any Party shall fail to provide such
additional capital contribution in accordance with such notice, […***…]. Whether
or not a Party elects to participate in such capital increase, such Party agrees
to […***…].

ARTICLE 21. The Parties recognize that additional funds may be required by the
JV for the capital expenditures required to increase the productivity and
capacity of the JV in accordance with the business plan which has been submitted
to and approved by the Parties (the “Business Plan”), if the Board of Directors
determines that the capital contribution of each Party to the JV shall be
increased, […***…]. Notwithstanding the foregoing, Party C shall not be required
to make any additional capital contribution to the JV other than its know-how.
Party A and Party B hereby agree that Party C shall be given […***…] shall be
allotted to maintain

 

***Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

Party C’s ownership percentage to be at least 30% of the JV’s registered
capital. If any Party shall fail to provide such additional capital contribution
in accordance with such notice, […***…]. Whether or not a Party elects to
participate in such capital increase, such Party agrees to […***…].

Chapter VI    Responsibilities of Each Party

ARTICLE 22. Party A and Party B shall arrange, on behalf of the JV, government
grants supports, and Party A or Party B shall arrange, on behalf of the JV, any
third party financing as the JV may reasonably require in connection with the
operation of the JV, provided however, such government grants and financing
shall not affect or change the ownership percentages of the Parties in the JV.

ARTICLE 23. In addition to any other express obligations of each Party under
this Contract or the Articles of Association, the responsibilities of Party A,
Party B and Party C shall include the following:

 

  23.1 Party A and Party B shall, at their sole costs and expenses:

 

  23.1.A. Obtain all licenses and approvals necessary, and render all necessary
assistance, for the establishment of the JV as a legal person with limited
liability and establishment of the R&D facility;

 

  23.1.B. Assist the JV in the procurement of all approvals, registrations,
licenses and other permits to be issued by or effected with the Chinese
authorities necessary for the operation of the JV after establishment;

 

  23.1.C. Endeavor to entitle the JV to all the preferential treatments granted
under Chinese laws, including but not limited to, preferential treatments in
taxation and market promotion;

 

  23.1.D. Assist the JV in its hiring and employment of local Chinese managers,
technicians, workers and other staff;

 

  23.1.E. Facilitate entry visas, work permits and other travel formalities for
foreign staff of the JV and Party C;

 

  23.1.F. Contribute cash investment as set forth in ARTICLE 16 and ARTICLE 17;
and

 

  23.1.G. Perform other matters entrusted to Party A and Party B by the JV.

 

  23.2 Party C shall, at its sole cost and expense:

 

  23.2.A. Contribute cash investment as set forth in ARTICLE 16 and ARTICLE 17;

 

  23.2.B. Facilitate entry visas to the United States for employees of the JV;

 

  23.2.C. License the technology licensed to the JV as set forth in ARTICLE 24;
and

 

  23.2.D. Perform such other matters entrusted to Party C by the JV and accepted
by Party C.

Chapter VII    License of Technology

ARTICLE 24. Party C agrees to grant rights to its drug candidate MN-221 to the
JV and related know-how, to the extent owned by or licensed to Party C, pursuant
to the terms and conditions of a license agreement to be entered into between
the JV and Party C, except that Party C is under no obligation to grant the JV
access to know-how or other information provided to Party C by or on behalf of
Kissei under Party C’s license with Kissei.

 

***Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

Chapter VIII    Product Manufacture and Sale

ARTICLE 25. The pharmaceutical products, including MN-221, of the JV upon SFDA
approval shall be manufactured and sold solely within the PRC. The JV may
contract with a third party manufacturer in the PRC to manufacture the JV
Products.

ARTICLE 26. The trademark to be used on the JV Products shall be decided by the
Board of Directors and shall be registered with the PRC Trademark Office.

Chapter IX    Organization

ARTICLE 27. The JV shall have a Board of Directors. The date of issuance of the
Business License of the JV shall be the date of the establishment of the Board
of Directors.

ARTICLE 28. The Board of Directors shall consist of […***…] members, […***…]
shall appoint […***…] directors, […***…] shall appoint […***…] directors, and
[…***…] shall appoint […***…] directors. The Chairman of Board of Directors
shall be appointed by […***…]. The term of office for each director and the
Chairman shall be […***…], which term may be […***…].

ARTICLE 29. The highest authority of the JV shall be its Board of Directors. It
shall decide all major issues concerning the JV.

 

  29.1 Unanimous approval of all directors shall be required for any one of the
following matters:

 

  29.1.A. Approving annual operating plans of the JV;

 

  29.1.B. Investigating and approving the obtainment by the JV of all third
party financing;

 

  29.1.C. Examining and approving the fiscal budget, financial statements and
balance sheets of the JV;

 

  29.1.D. Determining and approving the profit allocation and distribution and
the loss offset plan for the JV;

 

  29.1.E. Approving any change in the registered capital for the JV;

 

  29.1.F. Approving any transfer, assignment and sale of the registered capital
of the JV to a third party;

 

  29.1.G. Approving adding any new parties to the JV;

 

  29.1.H. Approving any merger, acquisition or change of business scope of the
JV,

 

  29.1.I. Approving the termination, dissolution or liquidation of the JV;

 

  29.1.J. Amending this Contract or the Articles of Association of the JV;

 

  29.1.K. Approving the transfer, sale or licensing to a third party of any
improvements in technology that belong to the JV or contractually may be
transferred, sold or licensed by the JV;

 

  29.1.L. Appointing the General Manager, Deputy General Managers and other
senior management personnel and the auditors of the JV;

 

  29.1.M. Authorizing any expenditure of the JV exceeding US$50,000;

 

  29.1.N. Authorizing application for SFDA registration on […***…]; and

 

  29.1.O. Other issues of importance so deemed by the Board of Directors.

 

***Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

  29.2 All other matters shall be decided by the Board of Directors with a
simple majority votes of the directors, which votes shall include the vote of at
least one director appointed by Party C.

ARTICLE 30. The Chairman of the Board is the legal representative of the JV.
Should the Chairman be unable to carry out his duties for any reason, he shall
authorize another director to represent the JV temporarily.

ARTICLE 31. The Board of Directors shall convene regular meetings at least once
every year. The meeting shall be called and presided over by the Chairman of the
Board. The Chairman may call and convene a special meeting based on a proposal
made by at least two directors.

Detailed minutes of the meetings shall be written in English and Chinese and be
placed on file.

ARTICLE 32. A quorum of at least a majority of the directors, which includes at
least one designee of each of Party A, Party B and Party C, shall be required
for a Board meeting. A director unable to attend a board meeting may by written
proxy authorize another person to represent him at such meeting and vote in his
place. Any director may attend a board meeting via telephone conference. Actions
of the Board of Directors may be taken by unanimous written consent of all the
directors. Meetings may be held anywhere within or outside of China as shall be
designated in a written notice of the meeting.

ARTICLE 33. The JV shall have one (1) supervisor in lieu of a Board of
Supervisors, who shall be selected jointly by Party A, Party B and Party C.

ARTICLE 34. Members of the Board of Directors and senior management shall not
serve as the supervisor of the JV. The supervisor shall be appointed for a term
of three (3) years, subject to renewal upon continuous appointment by Party A,
Party B and Party C.

ARTICLE 35. The supervisor may attend the board meetings, and raise questions
and suggestions on the matters discussed by the Board of Directors. In case the
supervisor finds abnormal operating conditions in the JV, the supervisor may
conduct an investigation, or hire an accounting firm to assist the investigation
if necessary. The expense shall be borne by the JV.

ARTICLE 36. The expense resulted from the supervisor performing his duties shall
be borne by the JV.

Chapter X    Business Management Office

ARTICLE 37. The JV shall establish a management office which shall be
responsible for the day-to-day operations of the JV. The management office shall
have one (1) General Manager and several Deputy General Managers. The General
Manager and Deputy General Managers shall be appointed by the Board of Directors
for a term of three (3) years.

ARTICLE 38. The General Manager shall carry out resolutions of the Board of
Directors and manage the daily operations of the JV. The Deputy General Manager
shall assist the General Manager in his work.

The management office of the JV may set up several departments and appoint
department managers, who shall be responsible for the works of various
departments of the JV respectively. The department managers shall handle the
matters designated to them by the General Manager and Deputy General Managers
and shall report to the general manager and Deputy general managers.

ARTICLE 39. In the case of engagement in malpractice for private gain or serious
dereliction of duty on the part of the General Manager, Deputy General Managers
or other corporate executives, they may be removed immediately at any time by
resolutions of the Board of Directors.

 

7



--------------------------------------------------------------------------------

Chapter XI    Purchase of Equipment

ARTICLE 40. In its purchase of necessary equipment, raw materials, fuel, parts,
means of transportation, and office supplies, the JV shall give first priority
to purchase from sources in China as long as the quality, availability, price,
and other terms and conditions are at least as favorable as those available from
sources outside China.

ARTICLE 41. When Party C is entrusted by the JV to purchase equipment or raw
materials from overseas markets, Party A and Party B shall be invited to
participate in the purchase process.

Chapter XII    Management of Labor

ARTICLE 42. Matters relating to the staff and workers of the JV such as
recruitment, employment, dismissal and resignation, wages, labor insurance,
welfare benefits, incentives and disciplines, shall be stipulated in the labor
contract to be signed by the JV and the Trade Union formed in the JV
collectively, or signed between the JV and the individual employees in
accordance with the policies and programs mapped out by the Board of Directors
and in accordance with relevant PRC laws and regulations governing labor
employment and social benefits.

ARTICLE 43. The employment of senior management personnel, their salaries,
social insurance, welfare and the standard of traveling expenses shall be
decided by the Board of Directors.

Chapter XIII    Taxes, Finance, Audit and Foreign

ARTICLE 44. The JV and its employees shall pay taxes in accordance with
applicable Chinese laws and regulations.

ARTICLE 45. Allocations for reserve funds, expansion funds of the JV and welfare
funds and bonuses for staff and workers shall be set aside in accordance with
the provisions of the Joint Venture Law and other applicable laws and
regulations. The annual allocation ratio shall be decided by the Board of
Directors according to the business situation of the JV.

ARTICLE 46. The fiscal year of the JV shall be from January 1 to December 31.
All vouchers, receipts, financial statements, accounting books and other
accounting records will be written in Chinese language, except that all
financial statements, audit reports and underlying material financial documents
shall be prepared in both Chinese and English. All Parties and their designated
representatives shall have the right to have access to all such books and
records at any time.

ARTICLE 47. Financial auditing of the JV shall be conducted by an auditor
registered in the PRC and approved by the Board of Directors, and the auditing
reports shall be submitted to the Board of Directors and the General Manager
within three months after the fiscal year.

In case a Party considers it necessary to engage a different auditor to
undertake annual financial auditing, such Party shall make a request to the
Board of Directors and the Board of Directors shall consent to such request. All
the expenses thereof shall be borne by the Party making such request.

ARTICLE 48. Within the first three months of each fiscal year, the General
Manager shall prepare the previous year’s balance sheet, profit and loss
statement and a proposal for the distribution of profits in both Chinese and
English, and submit them to the Board of Directors for examination and approval.
Quarterly

 

8



--------------------------------------------------------------------------------

financial and operating reports shall also be distributed to each member of the
Board of Directors. The JV shall provide each Party with all financial and
accounting information needed by such Party to comply with its tax and reporting
obligations in China and other countries.

ARTICLE 49. All matters concerning foreign exchange of the JV shall be handled
according to the Regulations on Foreign Exchange Administration of the People’s
Republic of China and any other relevant regulations.

Chapter XIV    Distribution of Profit

ARTICLE 50. The distribution of the annual profit of the JV shall be made in
accordance with […***…], and shall be subject to approval by the Board of
Directors. The JV shall distribute its annual profit to the Parties to […***…].

ARTICLE 51. […***…].

Chapter XV    Duration of the Joint Venture

ARTICLE 52. The duration of the JV is 30 years. The establishment date of the JV
shall be the date on which the business license of the JV is issued. An
application for the extension of the duration, proposed by one Party and
unanimously approved by the Board of Directors, shall be submitted to the
original examination and approval authority six months prior to the expiration
date of the JV.

Chapter XVI    Disposal of Assets after the Expiration of the Duration;
Non-Compete

ARTICLE 53. Upon the expiration of the duration or early termination of the JV,
[…***…] shall be carried out according to the relevant laws and regulations.
[…***…] of the registered capital contributed by each Party. Upon […***…] and no
other Party to the JV shall have any rights thereto. Upon […***…]. In the event
that the JV is dismissed before the MN-221 being approved to market in PRC by
SFDA, […***…]. But in that event, […***…].

ARTICLE 54. Upon expiration or early termination of the JV, […***…] each agrees
not to […***…] thereafter in the PRC market.

Chapter XVII    Insurance

ARTICLE 55. Insurance policies of the JV on various kinds of risks shall be
underwritten by insurance companies, Chinese or foreign, authorized to sell
insurance in the PRC. The types, value and duration of insurance shall be
decided by the Board of Directors.

Chapter XVIII    Amendment, Alteration and Termination of the Contract

ARTICLE 56. No amendments or supplements to this Contract and its appendixes
shall be effective without the prior written agreement of all Parties hereto and
the approval from the original examination and approval authority.

 

***Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

ARTICLE 57. In the event that the Contract cannot be carried out due to force
majeure or the JV was unable to continue its operations due to continuous severe
losses, the Contract may be terminated before its expiration date upon unanimous
approval of the Board of Directors of the JV and approval from the original
examination and approval authority.

ARTICLE 58. […***…].

ARTICLE 59. Should the JV be unable to continue its operation or achieve its
business purpose due to the fact that one of the Parties fails to fulfill the
obligations prescribed by the Contract and Articles of Association, or seriously
violates the provisions of the Contract and Articles of Association, that
breaching Party shall be deemed to have […***…]. The other non-breaching Parties
shall […***…]. In case the Parties of the JV agree to continue the operation,
the […***…].

Chapter XIX    Liability for Breach of Contract

ARTICLE 60. Should either Party A, Party B or Party C fail to pay on schedule
its respective contribution in accordance with the provisions set forth in
Chapter V of this Contract, the Party in breach shall […***…]. Should the Party
in breach fails to pay more than […***…] in accordance with the provisions of
the Contract.

ARTICLE 61. If one or more Parties breach this Contract and make this Contract
and its appendixes unable to be fulfilled or fulfilled completely, then the one
or more breaching Parties shall have an opportunity to cure the breach, if
curable, within […***…] of receiving a written notice from a non-breaching Party
informing the one or more breaching Parties of the breach. If the breach is
curable but remains uncured after the […***…] period, then the non-breaching
Party may […***…]. […***…] shall not be considered in breach of this Contract in
the event […***…].

Chapter XX    Chapter XX Force Majeure

ARTICLE 62. In the event of such incidents of force majeure as earthquake,
hurricane, flood, fire, war and other unpredictable incidents whose inception
and consequence are unpreventable, which result in the difficulty or inability
to perform the Contract under the agreed conditions, the Party who is affected
by the force majeure incidents shall promptly notify by e-mail or facsimile the
other Parties of the situation and provide valid documents with regard to the
details of the incident and causes for the nonperformance or partial
nonperformance or prolonged performance of the Contract. In consideration of the
extent of impact on the Contract performance, the Parties will discuss and
decide on whether to terminate the Contract or partially alleviate the
responsibility for nonperformance, or prolong the Contract performance.

Chapter XXI    Applicable Laws

ARTICLE 63. The formation, validity, interpretation, execution and dispute
resolution arising from or in respect of this Contract shall be governed by the
laws of the People’s Republic of China.

Chapter XXII    Settlement of Disputes

ARTICLE 64. The Parties hereby agree that, in order to obtain prompt and
expeditious resolution of disputes under this Contract, each claim, dispute or
controversy of whatever nature, arising out of, in connection

 

***Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

with, or in relation to the interpretation, performance or breach of this
Contract, including, without limitation, any claim based on contract, tort or
statute, or the alleged breach hereof or thereof, shall first be attempted to be
resolved in good faith by a representative of the Parties. In the event that the
controversy is not resolved within thirty (30) days, the Parties shall proceed
to binding arbitration pursuant to the following procedures:

 

  64.1 Any party may send another party written notice identifying the matter in
dispute and invoking the procedures of this ARTICLE 64. Within fifteen
(15) Business Days thereafter, each party involved in the dispute shall meet at
a location mutually agreed by the Parties, for the purpose of determining
whether they can resolve the dispute themselves by written agreement.

 

  64.2 If such Parties fail to resolve the dispute by written agreement, the
dispute shall, at the request of either party upon written notice to that effect
to the other party (a “Demand”), be finally settled by binding arbitration in
accordance with the rules for commercial arbitration of the United Nations
Commission on International Trade Law (“UNCITRAL”) then in effect, except as
modified herein. The Arbitration Tribunal shall be composed of either (X) one
(1) arbitrator if the Parties can reach agreement on the appointment of such
arbitrator or (Y) three (3) arbitrators if no agreement can be reached on the
appointment of a single arbitrator (in either case, the “Arbitration Tribunal”).
If the Arbitration Tribunal is to be composed of a panel of three arbitrators,
such arbitrators shall be appointed as follows:

 

  64.2.A. Party A and Party B as a group, on one hand, and Party C, on the other
hand, shall each select one arbitrator in accordance with the applicable rules
of UNCITRAL within fifteen (15) days of its receipt of the Demand, or, if such
party to the dispute fails to make such selection within such fifteen (15) days
of the receipt of the Demand, the UNCITRAL shall make such appointment within
five days thereafter.

 

  64.2.B. Within five days of their appointment, the two arbitrators thus
appointed shall select the third arbitrator, who shall act as chairman of the
panel. If the two arbitrators fail to agree on a third arbitrator within five
days of their selection, the UNCITRAL shall make such appointment within five
days thereafter.

 

  64.2.C. Notwithstanding anything contained in the UNCITRAL rules to the
contrary, any selection of arbitrators to be made by UNCITRAL pursuant to this
ARTICLE 64 shall be made by the Chairman of the Singapore International
Arbitration Centre (SIAC).

 

  64.3 Within 90 days of the selection of the Arbitration Tribunal, the Parties
involved in the dispute shall meet with the Arbitration Tribunal in Singapore,
or such other location as mutually agreed by the Parties, at a place and time
designated by such Arbitration Tribunal after consultation with such Parties and
present their respective positions on the dispute. Each party shall have no
longer than five days to present its position, and the decision of the
Arbitration Tribunal shall be made in writing no more than 45 days following the
end of the proceeding and shall set forth in writing the grounds or basis of the
Arbitration Tribunal’s decision. The language to be used in all proceedings
before the Arbitration Tribunal shall be English and all documents and testimony
shall be in or translated to English.

 

  64.4 The award of the Arbitration Tribunal shall be a final and binding
determination of the dispute and shall be final and binding on all the Parties
involved in the arbitration proceeding. Such arbitration award shall be fully
enforceable in any court of competent jurisdiction and may be confirmed and
reduced to judgment in any court of competent jurisdiction over such Parties.

 

  64.5 The non-prevailing party (as determined by the Arbitration Tribunal)
shall pay the Arbitration Tribunal’s fees and expenses and shall pay the
reasonable attorneys’ fees and expenses incurred by the prevailing party (as
determined by the Arbitration Tribunal) in connection with such arbitration
proceeding. If the prevailing party must seek enforcement of any arbitration
award made by the Arbitration Tribunal in a court of competent jurisdiction, the
non-prevailing party shall pay all of the reasonable attorneys’ fees and
expenses incurred by the prevailing party in connection with such enforcement.

 

11



--------------------------------------------------------------------------------

ARTICLE 65. In the course of arbitration, with the exception of matters in
dispute, all Parties shall continue to perform the Contract.

Chapter XXIII    Languages

ARTICLE 66. The Contract is written with 6 copies both in Chinese language and
English language. Both language versions are equally authentic. In the event of
any discrepancy between the two aforementioned versions, the Chinese version
shall prevail.

Chapter XXIV    Effectiveness of the Contract and Miscellaneous

ARTICLE 67. The Contract and its appendices shall come into force upon the date
of approval of the Ministry of Commerce of the People’s Republic of China (or
its entrusted examination and approval authority). All appendices and schedules
in connection with this Contract are an integral part of this Contract.

ARTICLE 68. This Contract (including all of its appendices) embodies the entire
agreement and understanding among the Parties with, respect to the subject
matter hereof and supersedes all prior agreements and understandings, whether
written or oral, with respect to the same subject matter, including but not
limited to the Joint Venture Agreement among the Parties dated March 3, 2011.

ARTICLE 69. Should notices in connection with any Party’s rights and obligations
be sent by any other Party by e-mail, facsimile or other electronic means, the
written letter notices shall be also required afterwards. The Notice shall be
done in English or in both English and Chinese. The legal addresses of the
Parties listed in this contract shall be the posting addresses, or such other
addresses or number as shall be furnished in writing by any such Party. Such
notice or communication shall be deemed to have been given as of the date
received, sent by e-mail, facsimile or mail.

ARTICLE 70. The Contract is signed in Hangzhou, China by the duly authorized
representatives of all Parties on June 29, 2011.

[Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

[Sign Page]

(Party A)

(Zhejiang Medicine Co., Ltd)

(Authorized Representative): ([…***…])

(Signature): /s/ […***…]

(Party B):

(Beijing Make-Friend Medicine Technology Co., Ltd)

(Authorized Representative): ([…***…])

(Signature): /s/ […***…]

(Party C)

(MedicNova, Inc.)

(Authorized Representative): […***…]

(Signature): /s/ […***…]

June 29, 2011

 

***Confidential Treatment Requested

 

13